Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of June 24, 2022.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Response to Amendment/Arguments
3. 	Applicant’s amendment and are arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Forecasting trade orders is not limited to technology and does not solve a technical problem. Examiner notes that the improvements discussed here are simply to forecasting trade orders and does not result in any computer functionality or technical/technology. The courts have indicated mere automation of manual processes may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a). Forecasting trade orders is not limited to technology and does not solve a technical problem. Computer implementation does not result in any computer functionality or technical/technology improvement. Examiner notes that the improvements discussed here are simply to forecasting trade orders and do not result in any computer functionality or technical/technology.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of forecasting trade orders without significantly more. 

6.	In the instant case, claim 1 is directed to an apparatus.
Claim 1 is directed to the abstract idea of “forecasting trade orders” which is grouped under Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “a … … comprising:
a …storing … …  …;
… to:
process a feature set corresponding to a financial service provider, the feature set comprising time series data for each feature of a plurality of features, at least two of the plurality of features corresponding to market index information and reconstitution information over a time period;
applying a filter on the time series data for at least one feature of the plurality of features, the filter producing to produce filtered values of which each filtered value corresponds to at least one point-in-time in the time period; and
using a … … …to combine the filtered values for the feature set and determine a number of orders for the financial service provider to execute on a future date; and
output the determined number of orders from the …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
7.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “processing circuit, logic stored in computer memory and executed on the processing circuit,  deep learning model” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules forecasting trade orders; i.e. processing, applying a filter, and using a model to combine.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules in forecasting trade orders [processing, applying a filter, and using a model to combine data] using computer technology (e.g. processing circuit, logic stored in computer memory and executed on the processing circuit,  deep learning model. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
8.	Hence, claim 1 is not patent eligible.  Similar arguments can be extended to other independent claims 8 and 15 so hence claims 8 and 15 are rejected on similar grounds as claim 1.

9.	The limitations of Claim 2-6, 9-13 and 16-20 further define the abstract idea.  
10.	The limitations of claims 7 and 14 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


12.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over view of Chan et al. [US Pub No. 2020/0265521 A1] in view of Ling et al. [US Pub No. 2020/0027105 A1] and further in view of Getson et al. [US Pub No. 2015/0254556 A1].

13.	Regarding claims 1, 8, and 15, Chan discloses a computing system, comprising:
	a memory storing computing programming instructions (0030); one or more processors for executing the computer programming instructions to cause the one or more processors to (0030):
:	process a feature set corresponding to historical data of a financial service provider, the feature set comprising time series data for each feature of a plurality of features, at least two of the plurality of features corresponding to a market index and a reconstitution schedule over a time period (0025).
Chan does not disclose however Ling teaches apply a filter on the time series data for each feature of the plurality of features, the filter producing a set of filtered values of which each filtered value corresponds to a point-in-time in the time period (0024, 0026, 0030-0031, 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chan to include the teachings of Ling.  The rationale to combine the teachings would be an improved method to detect anomalies in value at risk calculations.
Chan does not disclose however Getson teaches use a deep learning model to combine each set of filtered values for the feature set and determine a number of orders for the financial service provider to execute on a future date (Getson 0005-0006, 0032, 0039, Figure 1 steps 105-107).  
Chan does not disclose however Getson teaches output the determined number of orders from the learning model output the determined number of orders from the learning model. At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chan to include the teachings of Getson.  The rationale to combine the teachings would be using big data analysis for trading in financial markets.

14.	Regarding claim 2, Chan in view Ling and Getson disclose the computing system of claim 1, wherein apply a filter on the time series data further comprise apply a filter to portions of the time series data for the at least one feature of the feature set, each portion encompassing a portion of the time period, and compute a filtered value for each filtered portion (0017, 0020, 0025, 0051, 0053-0054).

15.	Regarding claim 3, Chan in view Ling and Getson disclose the computing system of claim 1, the computer programming instructions also cause the one or more processors to build the deep learning model to predict the number of orders based upon the historical data (0025).

16.	Regarding claim 4, Chan in view Ling and Getson disclose the computing system of claim 3, the computer programming instructions also cause the one or more processors to train the deep learning model by evaluating the predicted number of orders to produce an evaluation result and adjusting at least one filter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

17.	Regarding claim 5, Chan in view Ling and Getson disclose the computing system of claim 3, the computer programming instructions also cause the one or more processors to train the deep learning model by evaluating the predicted number of orders to produce an evaluation result and updating at least one parameter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

18.	Regarding claim 6, Chan in view Ling and Getson disclose the computing system of claim 1, the computer programming instructions also cause the one or more processors to determine a number of orders comprises logic to cause the processing circuit to: determine the number of orders for a particular geographic region or a particular sub-market (0027).

19.	Regarding claim 7, Chan in view Ling and Getson disclose the computing system of claim 1, wherein the deep learning model is a convolutional neural network (0017, 0020, 0051, 0053-0054).

20.	Regarding claim 9, Chan in view Ling and Getson disclose the method of claim 8, further comprising applying a filter to portions of the time series data for the at least one feature of the feature set and compute a filtered value for each filtered portion (0017, 0020, 0025, 0051, 0053-0054).

21.	Regarding claim 10, Chan in view Ling and Getson disclose the method of claim 9, further comprising training the deep learning model by evaluating the determined number of orders to produce an evaluation result and adjusting at least one filter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

22.	Regarding claim 11, Chan in view Ling and Getson disclose the method of claim 9, further comprising building the deep learning model predict the number of orders based upon the historical data and training the deep learning model by evaluating predicted number of orders to produce an evaluation result and updating at least one parameter in response to the evaluation result (0039).

23.	Regarding claim 12, Chan in view Ling and Getson disclose the method of claim 8, further comprising determining the number of orders for a particular geographic region (0027).

24.	Regarding claim 13, Chan in view Ling and Getson disclose the method of claim 8, further comprising determining the number of orders for a particular sub-market (0027).

25.	Regarding claim 14, Chan in view Ling and Getson disclose the method of claim 8, wherein the deep learning model comprises a convolutional neural network (0017, 0020, 0051, 0053-0054).

26.	Regarding claim 16, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to apply a filter to portions of the time series data for the at least one feature of the feature set, each portion encompassing a portion of the time period, and compute a filtered value for each filtered portion (0017, 0020, 0025, 0051, 0053-0054).

27.	Regarding claim 17, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to train the deep learning model by evaluating the predicted number of orders to produce an evaluation result and adjusting the at least one filter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

28.	Regarding claim 18, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to build the deep learning model to predict the number of orders and train the deep learning model by evaluating the predicted number of orders to produce an evaluation result and adjusting at least one parameter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

29.	Regarding claim 19, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to determine the number of orders for a particular geographic region (0017, 0020, 0051, 0053-0054).

30.	Regarding claim 20, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to determine the number of orders for a particular sub-market (0017, 0020, 0051, 0053-0054).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692